Opinion issued May 16, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-17-00634-CV
                            ———————————
     IN THE GUARDIANSHIP OF BOBBY CHARLES GAFFORD, AN
                    INCAPACITED PERSON


            On Appeal from the Harris County Probate Court No. 4
                           Harris County, Texas
                        Trial Court Case No. 446312


                          MEMORANDUM OPINION

      Appellant, Analee Garduno Gafford (“Analee”), challenges (1) the order in

which the trial court ruled that she lacked standing either to contest the application

of Emily Crumby (“Emily”) to appoint a permanent guardian of the person of

Bobby Charles Gafford (“Bobby”) or to apply in her own right for the appointment
of a guardian for Bobby and (2) the order that appointed appellee, Debbie Crumby

(“Debbie”), as permanent guardian of Bobby’s person.

      In seven issues, Analee contends that this Court has jurisdiction to review

the trial court’s orders; the trial court lacked jurisdiction to appoint Debbie as

permanent guardian of Bobby’s person; and the trial court erred in granting relief

in excess of the pleadings, finding that Analee intended to divorce Bobby, finding

that Analee transferred Bobby’s car to herself without authority, finding that

Analee had interests adverse to Bobby’s because she allegedly owed him a debt,

and finding that Analee brought her own application for a guardianship and her

contest to Emily’s application in bad faith.

      We vacate in part, dismiss in part, and remand.

                                    Background

      Bobby lost the ability to fully care for himself and his home in his advanced

age. In early 2016, the trial court received information that led it to appoint an

investigator to determine whether it was necessary to appoint a guardian for

Bobby. Emily, Bobby’s granddaughter, filed an application for the appointment of

a temporary guardian of Bobby’s person and his estate. The trial court appointed

Emily as Bobby’s temporary guardian and appointed an attorney ad litem for him.

Emily then filed an application to be appointed as permanent guardian of Bobby’s




                                          2
person and, in compliance with the Texas Estates Code, named Analee in her

application because Analee purports to be Bobby’s wife.

      Subsequently, Analee appeared in the proceedings below, after the trial

court, at Emily’s request, temporarily restrained Analee from accessing any of

Bobby’s financial accounts or his car, entering his home, or contacting him. Analee

moved to set aside the trial court’s appointment of Emily as Bobby’s temporary

guardian; initiated a contest to Emily’s application for permanent guardianship;

applied to be appointed as Bobby’s permanent guardian; and sought the restoration

of her ability to see Bobby, including at his home. Analee, Emily, and the attorney

ad litem then agreed that Marcia Pevey would serve as temporary guardian of

Bobby’s person and his estate pending the outcomes of the trial court’s

proceedings.

      After further investigation into Bobby’s condition, Emily moved for an order

in limine ruling that Analee had no standing to contest Emily’s permanent

guardianship application.1 Also, Rebecca Coulson, a person unrelated to Bobby,

filed an application seeking Pevey’s appointment as permanent guardian of

Bobby’s person and estate.

1
      A challenge to a party’s standing to participate in a guardianship proceeding is
      often referred to as an issue “in limine” that can be raised by a “motion in limine”
      or by a motion to dismiss for lack of standing. See, e.g., In re Estate of Chapman,
      315 S.W.3d 162, 164 (Tex. App.—Beaumont 2010, no pet.); Edwards v. Haynes,
      690 S.W.2d 50, 51 (Tex. App.—Houston [14th Dist.] 1985), rev’d on other
      grounds, 698 S.W.2d 97 (Tex. 1985).

                                           3
      Analee specially excepted to Emily’s motion in limine, but the trial court

denied her special exceptions. After an evidentiary hearing, the court entered an

order granting the motion in limine, striking Analee’s pleadings “for lack of

standing due to adverse interests,” and allowing Emily to “proceed on her

application for the appointment of” a permanent guardian for Bobby (the “Limine

Order”). The court later entered findings of fact and conclusions of law in support

of the Limine Order.

      On May 19, 2017, Emily set her application for appointment as Bobby’s

permanent guardian for hearing on June 2, 2017. But, on May 24, 2017, Emily

filed another application for the appointment of a permanent guardian of Bobby’s

person, which, for the first time, asked that Debbie, who is both Emily’s mother

and Bobby’s former daughter-in-law, be appointed permanent guardian of Bobby’s

person. Emily attached to this application an affidavit in which her attorney

testified that a “Waiver of Service is attached” in which Debbie waived service of

citation of the application. No such waiver, however, appears in the record, and

there is no indication of service of citation upon Bobby.

      Two hours and forty minutes after Emily filed this application, the trial

court, on May 24, 2017, entered an order appointing Debbie as permanent guardian

of Bobby’s person (the “Personal Guardianship Order”). Analee appealed the




                                          4
Personal Guardianship Order and any “other orders which merged into” it,

including the Limine Order.

      On September 20, 2017, the trial court entered an order appointing Pevey as

permanent guardian of Bobby’s estate (the “Estate Guardianship Order”).

       Jurisdiction and Finality of Orders in Guardianship Proceedings

      We first note that portions of Analee’s first issue, and her seventh issue,

implicate our jurisdiction over this appeal. In her first issue, Analee argues that we

have jurisdiction to review the Personal Guardianship Order and the Limine Order

because, though interlocutory at the time, the Limine Order merged into either the

Personal Guardianship Order or the Estate Guardianship Order. In her seventh

issue, Analee argues that the trial court did not have jurisdiction to enter the

Personal Guardianship Order because Emily’s application requesting that Debbie

be appointed as permanent guardian of Bobby’s person did not “comply with the

requirements of the [Texas] Estates Code.” We address these issues first because

they implicate our jurisdiction. See, e.g., Freedom Commc’ns, Inc. v. Coronado,

372 S.W.3d 621, 623–24 (Tex. 2012); Harris v. Taylor, No. 01-15-00925-CV,

2016 WL 4055688, at *3 (Tex. App.—Houston [1st Dist.] July 28, 2016, no pet.)

(mem. op.); Churchill v. Mayo, 224 S.W.3d 340, 344 (Tex. App.—Houston [1st

Dist.] 2006, pet. denied).




                                          5
      We review issues concerning a trial court’s subject-matter jurisdiction de

novo. Gauci v. Gauci, 471 S.W.3d 899, 901 (Tex. App.—Houston [1st Dist.] 2015,

no pet.). A judgment or order entered without jurisdiction is void. See id.; Saudi v.

Brieven, 176 S.W.3d 108, 113 (Tex. App.—Houston [1st Dist.] 2004, pet. denied).

“[A]ppellate courts do not have jurisdiction to address the merits of appeals from

void orders or judgments; rather, they have jurisdiction only to determine that the

order or judgment underlying the appeal is void and make appropriate orders based

on that determination.” Freedom Commc’ns, 372 S.W.3d at 623.

      In this case, the Personal Guardianship Order appointed Debbie permanent

guardian of Bobby’s person. The trial court entered the order on May 24, 2017.

The only pleading in the record constituting an application that Debbie, as opposed

to Emily, be appointed as permanent guardian of Bobby’s person was filed also on

May 24, 2017, only two hours and forty minutes before the trial court signed its

order. Analee asserts that neither Bobby nor Debbie was served with citation of the

application, in violation of Texas Estates Code sections 1051.103(a)(1) and (a)(5).

And she asserts that the failure to observe these statutory requirements deprived

the trial court of jurisdiction to enter the Personal Guardianship Order. Cf. In re

Guardianship of Phillips, No. 01-14-01004-CV, 2016 WL 3391249, at *3–5 (Tex.

App.—Houston [1st Dist.] June 16, 2016, no pet.) (mem. op.); Gauci, 471 S.W.3d

at 901–02. Debbie appears to concede this point but argues that we need not reach


                                         6
it because the Limine Order deprives Analee of the ability to contest the Personal

Guardianship Order on appeal. Specifically, Debbie argues:

      [B]ecause [Analee] was found to lack standing . . . , [Analee] cannot
      complain regarding the procedural irregularities concerning the
      [Personal Guardianship Order]. However, if this [C]ourt believes such
      challenge can properly be maintained by [Analee], it does appear that
      the trial court’s jurisdiction was not invoked because of a failure to
      comply with [the Texas Estates Code].

      Debbie does not direct us to any evidence in the record, and we have found

none, that either Bobby or Debbie were served with citation of Emily’s May 24,

2017 application requesting that Debbie be appointed as permanent guardian of

Bobby’s person. And although Emily attached to the application an affidavit from

her attorney testifying that Debbie had agreed to a “Waiver of Service” that was

“attached” to the affidavit, no such waiver appears in the record. Analee is correct

that a waiver of service required by Texas Estates Code section 1051.103 is

effective only if it is in a “writing filed with the clerk.” TEX. EST. CODE

§ 1051.105. We find no other indication in the record that Debbie had appeared as

a party in the proceeding before she was appointed as permanent guardian of

Bobby’s person.

      As for Debbie’s assertion that the Limine Order precludes Analee from

challenging the Personal Guardianship Order in this appeal, Debbie cites no

authority, and we have found none, for the proposition that a trial court’s grant of a

limine order ruling that a party lacks standing to contest an application to appoint

                                          7
another as permanent guardian of the person precludes that party from later

appealing the final order appointing a permanent guardian of the person.

      Accordingly, we conclude that the application supporting the Personal

Guardianship Order has not been shown to have complied with Texas Estates Code

sections 1051.103(a)(1) and (a)(5), thereby depriving the trial court of jurisdiction

to enter the Personal Guardianship Order. Cf. Guardianship of Phillips, 2016 WL
3391249, at *3–5; Gauci, 471 S.W.3d at 901–02. That order therefore must be

vacated. See, e.g., Freedom Commc’ns, 372 S.W.3d at 624.

      This conclusion affects our jurisdiction over the remainder of Analee’s

appeal, under the particular rules governing the finality of orders and judgments in

guardianship proceedings.

      Generally, parties may appeal only from final judgments. Lehmann v. Har–

Con Corp., 39 S.W.3d 191, 195 & n.12 (Tex. 2001). However, appeals from

probate courts, which adjudicate guardianship proceedings, involve an exception to

the final-judgment rule because multiple final judgments may be rendered on

discrete issues before an entire probate proceeding is concluded. See Trevino v.

Reese, No. 01-10-00717-CV, 2011 WL 2436523, at *2 (Tex. App.—Houston [1st

Dist.] June 16, 2011, no pet.) (mem. op.); Young v. First Cmty. Bank, N.A., 222
S.W.3d 454, 456 (Tex. App.—Houston [1st Dist.] 2006, no pet.). Certain orders in

guardianship proceedings—including those that dispose of all parties and issues


                                         8
“in a particular phase of the proceedings”—may be appealable final orders even if

not every party and issue in the entire proceeding has yet to be disposed of. See

Brittingham–Sada de Ayala v. Mackie, 193 S.W.3d 575, 579 (Tex. 2006); Crowson

v. Wakeham, 897 S.W.2d 779, 783 (Tex. 1995); Young, 222 S.W.3d at 457.

      Both Analee and Debbie present this appeal as if the Limine Order were an

interlocutory order, appealable only insofar as it merged into a later order of the

trial court. First, Analee contends that the Limine Order is appealable insofar as it

merged into the Estate Guardianship Order. However, the litigation over the

appointment of a permanent guardian of Bobby’s estate logically represents a

different phase of the proceedings from the litigation over the appointment of a

permanent guardian of Bobby’s person. See, e.g., Brittingham–Sada de Ayala, 193
S.W.3d at 578–79; Trevino, 2011 WL 2436523, at *3. Therefore, the

guardian-of-the-person phase of the proceedings is final, or not, irrespective of the

guardian-of-the-estate phase’s progress. We conclude that the Limine Order is not

appealable for having merged into the Estate Guardianship Order, which is from a

different phase of the proceedings.

      Second, both parties assert that the Limine Order, though interlocutory, is

appealable for having merged into the Personal Guardianship Order. However, as

we have already concluded, the Personal Guardianship Order is void for lack of

jurisdiction. Debbie points out that the result of vacating the Personal Guardianship


                                         9
Order as void is that we may not reach the merits of the Limine Order: “If this

court finds that the trial court lacked jurisdiction to appoint Debbie Crumby, then

there is no final order appointing a guardian. Without a final order, Appellant’s

appeal is interlocutory.” Cf. In re Guardianship of Miller, 299 S.W.3d 179, 182–85

(Tex. App.—Dallas 2009, no pet.) (en banc) (holding trial-court order ruling that

appointment of guardian was unnecessary to be final, appealable order because it

disposed of only issue remaining to be determined where earlier limine order had

disposed of all but one other party’s applications for appointment of permanent

guardian of person for proposed ward).

      Notably, Analee does not assert that the Limine Order was a final,

appealable order in its own right. Given the parties’ agreement regarding the

interlocutory status of the Limine Order, and because the Personal Guardianship

Order is void for lack of jurisdiction, we do not review the merits of the Limine

Order in this appeal. The result of our disposition is that we vacate the Personal

Guardianship Order, remand for further proceedings consistent with this opinion,

and dismiss the remainder of this appeal.

      We sustain Analee’s seventh issue, we sustain the portion of her first issue in

which she asserted that we have jurisdiction to review the Personal Guardianship

Order, and we overrule the portion of her first issue in which she asserted that the

Limine Order is appealable for having merged into either the Personal


                                         10
Guardianship Order or the Estate Guardianship Order. Our disposition precludes us

from reaching the remainder of Analee’s issues. See TEX. R. APP. P. 47.1.

                                   Conclusion

      We vacate the Personal Guardianship Order for lack of jurisdiction, and we

remand for further proceedings consistent with this opinion. We dismiss the

remainder of Analee’s appeal.



                                             Julie Countiss
                                             Justice

Panel consists of Chief Justice Radack and Justices Goodman and Countiss.




                                        11